DETAILED ACTION
Claims 1-2 and 4-6 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments After Final Action
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Following Applicants arguments, the 112 rejection of the Claims is Maintained.
Argues that the inclusion of claim 3 into claim 1 is sufficient to show how the two models are combined. The Examiner disagrees, and first notes that the enablement rejection of the claims was also applied to claim 3. The inclusion of claim 3 into claim 1 is not sufficient to overcome the 112 rejection of the claims. 
Regarding step 2, with respect to the arguments presented, they are different than the disclosure presented in the specification. The variable kd is strain rate hardening factor in the specification and a strengthening factor in the claims. Applicants arguments go beyond the disclosure of the specification in order to describe how the claim is enabled. However, this is not sufficient as these arguments alone are not enough to overcome the enablement rejection. With regards to the Affidavit, it merely lists that a person of ordinary skill knows a list of items. This list of items contains a generalized list of elements in the claims. It is not each item in and of itself 
Regarding step 4, the arguments again go above and beyond the disclosure of the specification. In the specification, a genetic algorithm and trust-region method are used to fit parameters. And, in the last sentence with just a set of parameters, a load-displacement relationship is obtained. The disclosure does not link the genetic algorithm and the load-displacement relationship, but merely states that a load-displacement relationship comprising the Weibull damage distribution is obtained. The specification does not provide the algorithm used in the determining step, or how the genetic algorithm is used. Additionally the affidavit and arguments go beyond the disclosure which further evidences the lack of enablement. A tutorial on what a genetic algorithm is, is not sufficient to prove enablement.
	Regarding step 5, the same arguments as in steps 2 and 4 apply, namely that the arguments and affidavit go above and beyond the specification with further proves a lack of enablement. In both the affidavit and arguments multiple steps are taken to explain the process. However, none of these steps are included in the specification. None of these steps presented are present in the disclosure of step 5. 
Therefore, Applicants arguments and Affidavit to show enablement under factor A are unpersuasive. 
Regarding factors B and C, Applicant restates the arguments presented above, which are not persuasive. Therefore, Applicants arguments and Affidavit to show enablement under factors B and C are unpersuasive. 

	Regarding factor G, Applicant references the fitting results in figures 4a-4d. 4d. The Examiner does not find this argument persuasive as they depict the results without showing how to arrive at them. The specification is lacking a set of inputs that are plugged into the system and then operations undertaken to fit those inputs to the model. The specification merely states, “[t]he fitting results of the loading curves are as shown in FIG. 4.” Therefore, Applicants arguments and Affidavit to show enablement under factor G is unpersuasive.
	Therefore, the 112 (A) rejection of the claims is Maintained.
	Regarding the 112 B rejection of the claims, specifically item 1, Applicant argues that the claim terms are not indefinite because of the disclosure of the specification. Specifically citing the Mingshauang and Shen references for examples. The Examiner disagrees, the cited references and the specification itself do not provide sufficient disclosure to describe the steps taken. See also 112A response to arguments above. The metes and bounds of the claim are not defined, rendering the claim indefinite. One of ordinary skill would not understand what combination, using or deduction is done in the claims as they merely recite a result without going through the specific steps. The specification does not further elaborate on these specific steps. 
Maintained.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues that the 101 rejection of the claims is improper as the claimed invention is not a mathematical concept. The Examiner disagrees and points Applicant to the claim itself. Steps 2 through 5 are steps relating to mathematical concepts. While step 1 is just extra solution activity. Step 2 contains mathematical equations in the claim limitations themselves. Steps 3 and requires constructing mathematical functions. Step 5 then requires deducing mathematically additional mathematical functions. As all of the steps are related to mathematical concepts, the claim itself is directed to a mathematical concept. 
Applicant argues that the claimed invention is integrated into a practical application.  The Examiner disagrees and points Applicant to the claim. Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8. Here, the mathematical equation is not being used to do 
Therefore, the 101 rejection of the Claims is Maintained.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128